 Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 1 of 8 PageID #: 1117




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MAGRUDER CONSTRUCTION CO., INC.,                )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )   No. 4:18-CV-00286 JAR
                                                )
PHILIP GALI,                                    )
                                                )
               Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Magruder Construction Co., Inc.

(“Magruder”)’s Motion for Attorneys’ Fees and Costs under ERISA. (Doc. No. 76). The motion

is fully briefed and ready for disposition.

       Background

       The background of this case is set out in detail in the Court’s March 30, 2020 Order and

incorporated by reference herein. (Doc. No. 70). Briefly, Magruder filed this action against

Defendant Philip Gali (“Gali”) on February 20, 2018 seeking, among other things, a declaration

of the rights and obligations of the parties in relation to the Settlement Agreement reached in

December 2014 in a lawsuit brought in this Court against Magruder by Bank of America, N.A.

(“BOA”) alleging that Magruder had defaulted on a loan. See Bank of America, N.A. v. Magruder

Construction Co., Inc., Case No. 4:14-CV-809 JAR (E.D. Mo.) (the “BOA Lawsuit”). Specifically,

Magruder sought a declaration that it had no obligation to pay any deferred compensation, salary,

or other benefits to Gali. Magruder also sought damages it incurred from Gali’s breach of the
    Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 2 of 8 PageID #: 1118




Settlement Agreement and an order enforcing the Agreement. Gali counterclaimed for benefits

due under 29 U.S.C. § 1132(a)(1)(B) of ERISA. 1

         The Court granted summary judgment in favor of Magruder, finding that Gali had agreed

to release his claim for deferred compensation by executing the Settlement Agreement in the BOA

Lawsuit and that substantial evidence supported Magruder’s decision to deny Gali’s claim for

benefits. The Court also granted partial summary judgment in favor of Magruder on its breach of

contract claim, finding that Gali breached the terms of the Settlement Agreement by maintaining

his demands and filing a counterclaim. The Court then directed the parties to submit supplemental

briefing on the issue of Magruder’s contract damages, including its attorneys’ fees and costs, as

authorized by the Settlement Agreement.

         In conjunction with its briefing on the issue of its contract damages (Doc. No. 79),

Magruder requests the Court award it its reasonable attorneys’ fees and costs as the prevailing

party pursuant to ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1). Magruder argues that should the

Court find that certain fees and costs are not recoverable under the Settlement Agreement, the

Court may award such legal expenses under ERISA. In this case, a claim for attorneys’ fees under

ERISA would overlap a claim for fees under the Settlement Agreement; Magruder is only entitled

to a single recovery. Accordingly, the Court has considered both in its determination of Magruder’s

entitlement to fees.

         Gali opposes the motion on the grounds that Magruder’s claim for attorneys’ fees is barred

by the Settlement Agreement and is unreasonable. In further opposition, Gali argues that

Magruder’s claim for fees is inequitable under ERISA § 502(g)(1) because he has no ability to pay




1
 Gali’s second claim for nonpayment of wages and benefits related to work he allegedly performed for
Magruder between August 11, 2014 and December 30, 2014 was dismissed by the Court. (Doc. No. 26).


                                                -2-
    Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 3 of 8 PageID #: 1119




and because an award of fees would not deter others from acting given the confidential nature of

the present litigation and the specific nature of the parties’ disagreement.

          Discussion

          “In Missouri, attorney’s fees are not recoverable from another party, except when allowed

by contract or statute.” Weitz Co. v. MH Washington, 631 F.3d 510, 528 (8th Cir. 2011). Here,

the Settlement Agreement entered into by the parties authorizes recovery of costs, expenses and

attorneys’ fees to any party that retains counsel “to resolve any dispute hereunder, including but

not limited to the institution of a lawsuit …” 2 (Settlement Agreement at ¶ 24). This Court

previously determined that Gali breached the terms of the Settlement Agreement and granted

partial summary judgment in favor of Magruder. In so doing, the Court also granted Magruder’s

request for attorneys’ fees and costs. Therefore, the only remaining issue before the Court is to

determine a reasonable award of attorney’s fees and costs. The Court has wide discretion in making

this determination. Safelite Grp., Inc. v. Rothman, 759 F. App’x 533, 535 (8th Cir. 2019) (quoting

Rogers v. Kelly, 866 F.2d 997, 1001 (8th Cir. 1989)).

          To determine the amount of a reasonable fee, the Court uses the “lodestar method,” where

the starting point “is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.” Abdullah v. County of St. Louis, Mo., No. 4:14CV1436 CDP, 2015 WL




2
    Paragraph 24 of the Settlement Agreement states as follows:

          Recovery of Costs, Expenses and Attorneys’ Fees to Enforce Settlement Agreement.
          In the event that it is necessary for any Party hereto, or its authorized representative,
          successor or assign, to hire an attorney to resolve any dispute hereunder, including but not
          limited to the institution of a lawsuit with respect to performance by either party of
          his/its/her obligations under this Agreement, the party which hired such an attorney and
          prevails shall be entitled to reimbursement for its full reasonable costs, expenses and
          attorneys’ fees incurred.

(Doc. No. 31-1 at ¶ 24.)


                                                     -3-
 Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 4 of 8 PageID #: 1120




5638064, *1 (E.D. Mo. Sept. 24, 2015) (citations omitted). The party seeking fees is responsible

for providing evidence of hours worked and the rate claimed. Wheeler v. Mo. Highway & Transp.

Comm’n, 348 F.3d 744, 754 (8th Cir. 2003). The district court is required to exclude from the

initial fee calculation hours that were not “reasonably expended,” i.e., that are “excessive,

redundant or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).

       Reasonable hourly rate

       In general, a reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of comparable skills, experience and reputation.

Safelite Grp., Inc. v. Rothman, No. CV 15-1878 (SRN/KMM), 2017 WL 3495768, at *6 (D. Minn.

Aug. 11, 2017), aff’d, 759 F. App’x 533 (8th Cir. 2019). In determining a reasonable hourly rate,

“district courts may rely on their own experience and knowledge of prevailing market rates.” Id.

(quoting Hanig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005)). The court should also consider:

           (1) the time and labor required, (2) the novelty and difficulty of the question,
           (3) the skill requisite to perform the legal services properly, (4) the preclusion
           of other employment due to acceptance of the case, (5) the customary fee, (6)
           whether the fee is fixed or contingent, (7) time limitations imposed by the client
           or the circumstances, (8) the amount involved and the results obtained, (9) the
           experience, reputation and ability of the attorneys, (10) the undesirability of the
           case, (11) the nature and length of the professional relationship with the client
           and (12) awards in similar cases.

Thornton v. Mainline Commc’ns, LLC, No. 4:12-CV-00479 SNLJ, 2016 WL 687844, at *1 (E.D.

Mo. Feb. 19, 2016).

       Hours reasonably expended

       In addition to establishing a reasonable hourly rate, a prevailing party seeking attorneys’

fees has the burden of proving that the fees and costs taxed were reasonably necessary to achieve

the result obtained. See Wheeler v. Missouri Highway & Transp. Com’n, 348 F.3d 744, 754 (8th

Cir. 2003) (citing Hensley, 461 U.S. at 433, 434). The court reviews billing records submitted in



                                                -4-
    Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 5 of 8 PageID #: 1121




support of the fee request to determine whether the hours were reasonably incurred or if any of the

hours were “excessive, redundant, or otherwise unnecessary.” See Robinson v. Custom Tree &

Lawn Service, Inc., No. 4:08-CV-992 CAS, 2010 WL 3399076, at *2 (E.D. Mo. Aug. 26, 2010).

         Magruder seeks $139,976.00 in attorneys’ fees. In support of its motion, Magruder submits

the declaration of attorney David P. Niemeier detailing the hours spent on the case as well as the

hourly rate range and his firm’s billing records. (Doc. No. 79-1). Specifically, Magruder seeks

between $355 to $400 per hour for attorney Niemeier’s 325.6 hours of work; between $430 to

$450 per hour for attorney Thomas H. Mug’s 10.4 hours of work; between $420 and $445 per hour

for attorney Kevin F. Hormuth’s 0.4 hours of work; $345 per hour for attorney Molly R. Batsch’s

0.6 hours of work; and between $300 and $380 per hour for attorney Heather M. Mehta’s 33.3

hours of work. The total number of hours expended by Magruder’s attorneys was 370.3. Magruder

also seeks its additional attorneys’ fees incurred in this case since April 16, 2020, which total

$6,400.00. 3

         Gali does not object to the hourly rates, and the Court finds the requested rates are

reasonable for attorneys in the St. Louis metropolitan area with comparable skills, experience and

qualifications. See Hanig, 415 F.3d at 825 (authorizing district courts to rely on their own

experience and knowledge of market rates when determining reasonable hourly rates). With

respect to the number of hours expended, Gali argues that much of Magruder’s counsel’s time was

spent consulting and advising the company’s officers and employees as opposed to working

directly on the file, and was necessitated by failure to produce documents timely in discovery.

More to the point, however, Gali argues that Magruder’s request for attorneys’ fees is barred by


3
 This amount represents $400 per hour for attorney Niemeier’s 16 hours of work spent reviewing Gali’s
opposition to Magruder’s motion for fees and costs and preparing Magruder’s reply memorandum. (Doc.
No. 87-1).



                                                -5-
    Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 6 of 8 PageID #: 1122




the Settlement Agreement. Gali asserts that he “dropped the dispute” after his appeal of

Magruder’s decision rejecting his claim for benefits was denied, yet Magruder proceeded to file

this action in violation of the Settlement Agreement. 4 In reply, Magruder disputes Gali’s assertion

and argues that by persisting in advancing his claim for benefits, Gali forced Magruder to expend

its resources to litigate against his allegations.

           Considering the history of litigation between these parties, dating back to the BOA

Lawsuit in 2014, as well as the circumstances of this case, the Court believes an award of attorney’s

fees to Magruder under the terms of the Settlement Agreement is justified. Less than three years

after signing the Settlement Agreement in the BOA Lawsuit releasing “any and all” claims against

Magruder, Gali asserted a claim for benefits against Magruder and threatened to sue if his claim

was denied. After Magruder filed the current action for declaratory judgment, Gali asserted

counterclaims for ERISA benefits and nonpayment of wages and benefits. As noted above, the

Court dismissed Gali’s claim for nonpayment of wages and benefits and ruled in favor of Magruder

on his ERISA claim. The Court further found that Gali breached the terms of the Settlement

Agreement by maintaining his demands and filing a counterclaim.

          That said, Magruder initiated this action; Gali may not have filed a lawsuit, despite his

threats to the contrary. Thus, the Court finds and concludes that the substantial effort expended by


4
    Gali cites to Section 7 of the Settlement Agreement, which provides:

          No Further Proceedings by the Parties. The intention of the Parties is to fully, completely
          and forever settle, compromise, release and discharge all claims released herein against the
          other relating to or arising out of the Lawsuit, the Parties hereby promise that they will not
          by themselves, or in concert with others, maintain or cause to be maintained any demands,
          actions, lawsuits, arbitrations, or any other proceedings against the other in any capacity
          whatsoever as a result of or pertaining to the claims released and discharged herein.

(Doc. No. 31-1 at ¶ 7).




                                                      -6-
 Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 7 of 8 PageID #: 1123




Magruder to establish its obligations under the Settlement Agreement could reasonably have been

considerably less. It also appears to the Court that there was some additional unnecessary time

spent by Magruder’s counsel. Therefore, after review of the billing records and consideration of

all the circumstances, the Court will reduce the lodestar amount of $146,376 ($139,976 + $6,400)

by one-third. See, e.g., Hunter Eng’g Co. v. Hennessy Indus., Inc., No. 4:08 CV 465 DDN, 2010

WL 2628336, at *5 (E.D. Mo. June 25, 2010).

       Magruder also seeks to recover $499.02 in costs comprised of the filing fee ($400);

computer research of public records to locate Gali ($4.60); Federal Express charges relating to

international service of Gali ($79.59); and courier service fees to deliver courtesy copies to

chambers ($5.95 and $8.88). (See Doc. No. 79-1, Ex. A-1). With the exception of the $400 filing

fee, such items have not been held to be taxable costs. Smith v. Tenet Healthsystem SL, Inc., 436

F.3d 879, 889 (8th Cir. 2006); Lee ex rel. Lee v. Borders, No. 4:09CV1977 TIA, 2013 WL

1316985, at *3 (E.D. Mo. Mar. 29, 2013). However, courts in this circuit have held that such

expenses, when reasonably incurred, are out-of-pocket expenses that are usually charged to clients

by attorneys, and thus have awarded them as “attorneys fees.” See Nelson v. Metro. Life Ins. Co.,

No. 07-2326, 2010 WL 153040 at *13 (D. Minn. Jan. 11, 2010). This Court likewise concludes

that Magruder may claim these expenses as part of its “attorneys fees.”

       Conclusion

       For these reasons, the Court finds Magruder is entitled to attorney’s fees in the amount of

$97,584 ($146,376 less one-third) and costs/expenses in the amount of $499.02, for a total award

of $98,083.02. Because the Court finds that Magruder’s fees and expenses are recoverable under

the Settlement Agreement, the Court will deny Magruder’s motion for fees and costs under ERISA

as moot.




                                              -7-
 Case: 4:18-cv-00286-JAR Doc. #: 89 Filed: 08/06/20 Page: 8 of 8 PageID #: 1124




       Accordingly,

       IT IS HEREBY ORDERED that Magruder’s request for fees and costs under the

Settlement Agreement is GRANTED in part. Magruder is awarded the amount of $98,083.02, as

and for its attorneys’ fees and costs.

       IT IS HEREBY ORDERED that Defendant Philip Gali shall pay Plaintiff Magruder

Construction Co., Inc., as reasonable attorneys’ fees and out-of-pocket costs the sum of

$98,083.02,

       IT IS FINALLY ORDERED that Plaintiff Magruder Construction Co., Inc.’s Motion for

Attorneys’ Fees and Costs under ERISA [76] is DENIED as moot.



Dated this 6th day of August, 2020.



                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                          -8-
